Name: 94/206/EC: Commission Decision of 8 April 1994 amending for the second time Decision 92/91/EEC on certain protective measures with respect to scallops from Japan (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  agricultural policy;  fisheries;  Asia and Oceania;  health
 Date Published: 1994-04-19

 Avis juridique important|31994D020694/206/EC: Commission Decision of 8 April 1994 amending for the second time Decision 92/91/EEC on certain protective measures with respect to scallops from Japan (Text with EEA relevance) Official Journal L 099 , 19/04/1994 P. 0044 - 0044 Finnish special edition: Chapter 3 Volume 56 P. 0332 Swedish special edition: Chapter 3 Volume 56 P. 0332 COMMISSION DECISION of 8 April 1994 amending for the second time Decision 92/91/EEC on certain protective measures with respect to scallops from Japan (Text with EEA relevance) (94/206/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1); as amended by Directive 92/118/EEC (2), and in particular Article 19 thereof, Whereas Commission Decision 92/91/EEC of 6 February 1992 on certain protective measures with respect to scallops from Japan (3), as amended by Decision 92/293/EEC (4) prohibits the import of scallops and other bivalve molluscs of the family Pectinidae originating in Japan; whereas Commission Decision 92/293/EEC has extended this ban to all bivalve molluscs and marine gastropods originating in Japan; Whereas the Japanese authorities have given sufficient health assurances for the production and export of frozen or processed scallops and other Pectinidae to the Community; whereas Decision 92/91/EEC should be amended accordingly so that these imports into the Community may resume; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Decision 92/91/EEC is replaced by the following: 'Article 1 Member States shall prohibit the importation of consignments of bivalve molluscs and marine gastropods originating in Japan, with the exception of frozen or processed scallops and other Pectinidae.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 April 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 32, 8. 2. 1992, p. 37. (4) OJ No L 155, 6. 6. 1992, p. 39.